19-23649-rdd        Doc 76      Filed 09/18/19        Entered 09/18/19 22:26:46              Main Document
                                                     Pg 1 of 4


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                  Debtors. 1                                    (Jointly Administered)


               NOTICE OF SECOND DAY HEARING TO BE HELD ON
            OCTOBER 10, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

         PLEASE TAKE NOTICE that on September 15, 2019 (the “Petition Date”),

Purdue Pharma L.P. and certain of its affiliates, as debtors and debtors in possession (collectively,

the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”).



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
19-23649-rdd     Doc 76    Filed 09/18/19    Entered 09/18/19 22:26:46       Main Document
                                            Pg 2 of 4


       PLEASE TAKE FURTHER NOTICE that the following motions (together, the

“Motions”) will be heard on a final basis at a hearing scheduled for October 10, 2019, at 10:00

a.m. (Prevailing Eastern Time) (the “Second Day Hearing”) before the Honorable Judge Robert

D. Drain, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern

District of New York, at the United States Bankruptcy Court for the Southern District of New

York, 300 Quarropas Street, White Plains, New York 10601 (the “Bankruptcy Court”), or at such

other time as the Bankruptcy Court may determine:

       1.      Cash Management Motion. Motion of Debtors for Entry of Interim and Final
               Orders Authorizing (I) Debtors to Continue to Use Existing Cash Management
               Systems and Maintain Existing Bank Accounts and Business Forms and
               (II) Financial Institutions to Honor and Process Related Checks and Transfers.
               [Docket No. 5]

       2.      Taxes and Fees Motion. Motion of Debtors for Entry of Interim and Final
               Orders Authorizing (I) Debtors to Pay Certain Prepetition Taxes, Governmental
               Assessments and Fees and (II) Financial Institutions to Honor and Process
               Related Checks and Transfers. [Docket No. 8]

       3.      Insurance Motion. Motion of Debtors for Entry of Interim and Final Orders
               Authorizing (I) the Debtors to Continue and Renew their Liability, Property,
               Casualty and Other Insurance Policies and Honor All Obligations in Respect
               Thereof and (II) Financial Institutions to Honor and process Related Checks and
               Transfers. [Docket No. 10]

       4.      Surety Bonds Motion. Motion of Debtors for Entry of Interim and Final Orders
               Authorizing the Debtors to Continue and Renew Surety Bond Program. [Docket
               No. 12]

       5.      Utilities Motion. Motion of Debtors for Entry of Interim and Final Orders (I)
               Prohibiting Utilities from Altering, Refusing or Discontinuing Service, (II)
               Deeming Utility Companies Adequately Assured of Future Performance and (III)
               Establishing Procedures for Determining Requests for Additional Adequate
               Assurance. [Docket No. 7]

       6.      Customer Programs Motion. Motion of Debtors for Entry of Interim and Final
               Orders Authorizing (I) Debtors to Honor Prepetition Obligations to Customers
               and Related Third Parties and to Otherwise Continue Customer Programs (II)
               Relief from Stay to Permit Setoff in Connection with the Customer Programs and
               (III) Financial Institutions to Honor and Process Related Checks and Transfers.
               [Docket No. 11]


                                               2
19-23649-rdd     Doc 76      Filed 09/18/19    Entered 09/18/19 22:26:46       Main Document
                                              Pg 3 of 4


       7.       Wages Motion. Motion of Debtors for Entry of an Order Authorizing (I) Debtors
                to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other
                Compensation and (B) Maintain Employee Benefits Programs and Pay Related
                Administrative Obligations, (II) Employees and Retirees to Proceed with
                Outstanding Workers’ Compensation Claims and (III) Financial Institutions to
                Honor and Process Related Checks and Transfers. [Docket No. 6]

       8.       Critical Vendors Motion. Motion of Debtors for Entry of Interim and Final
                Orders Authorizing (I) Payment of Certain Prepetition Claims of Critical Vendors
                and (II) Financial Institutions to Honor and Process Related Checks and
                Transfers. [Docket No. 9]


       PLEASE TAKE FURTHER NOTICE that copies of the Motions may be obtained free

of     charge      by     visiting     the    website      of      Prime    Clerk     LLC       at

https://restructuring.primeclerk.com/purduepharma. You may also obtain copies of any pleadings

by visiting the Bankruptcy Court’s website at http://www.nysb.uscourts.gov in accordance with

the procedures and fees set forth therein.

       PLEASE TAKE FURTHER NOTICE that the Second Day Hearing may be continued

or adjourned thereafter from time to time without further notice other than an announcement of the

adjourned date or dates at the Second Day Hearing or a later hearing. The Debtors will file an

agenda before the Second Day Hearing, which may modify or supplement the Motions to be heard

at the Second Day Hearing.

       PLEASE TAKE FURTHER NOTICE that you do not need to appear at the hearing if

you do not object to the relief requested in any of the Motions.

       PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motions

shall be in writing, shall comply with the Federal Rules of Bankruptcy Procedure and the Local

Bankruptcy Rules for the Southern District of New York, shall be filed with the Bankruptcy Court

(a) by attorneys practicing in the Bankruptcy Court, including attorneys admitted pro hac vice,

electronically in accordance with General Order M-399 (which can be found at



                                                 3
19-23649-rdd     Doc 76    Filed 09/18/19    Entered 09/18/19 22:26:46           Main Document
                                            Pg 4 of 4


www.nysb.uscourts.gov), and (b) by all other parties in interest, on a CD-ROM, in text-searchable

portable document format (PDF) (with a hard copy delivered directly to Chambers), in accordance

with the customary practices of the Bankruptcy Court and General Order M-399, to the extent

applicable, and shall be served in accordance with General Order M-399 and the Order

Establishing Certain Notice, Case Management, and Administrative Procedures, entered on

September 18, 2019 [Docket No. 72], so as to be filed and received no later than Thursday,

October 3, 2019 at 4:00 p.m. (Prevailing Eastern Time) (the “Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE that any objecting parties are required to attend

the Second Day Hearing, and failure to appear may result in relief being granted upon default.

         PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

with respect to the Motions, the Debtors may, on or after the Objection Deadline, submit to the

Bankruptcy Court orders substantially in the form of the proposed orders annexed to the Motions,

which orders may be entered without further notice or opportunity to be heard.


Dated:    September 18, 2019
          New York, New York


                                            DAVIS POLK & WARDWELL LLP

                                            By: /s/ Eli J. Vonnegut

                                            450 Lexington Avenue
                                            New York, New York 10017
                                            Telephone: (212) 450-4000
                                            Facsimile: (212) 701-5800
                                            Marshall S. Huebner
                                            Benjamin S. Kaminetzky
                                            Timothy Graulich
                                            Eli J. Vonnegut

                                            Proposed Counsel to the Debtors
                                            and Debtors in Possession



                                                4
